This is an appeal from the order of his Honor adjudging the above-named respondents in contempt. His Honor imposed a fine of $250 upon the corporation and a fine of $100 each upon the other two respondents. The respondents appealed.
On 6 November, 1908, a restraining order was issued in the case of Hefner v. The Carolina, Clinchfield and Ohio(468)  Railway, pending in the Superior Court of McDowell County, enjoining the railway company above named and its agents from using a certain tramway across Hefner's land, as well as from removing certain steel rails laid down upon a tramway over said lands. This injunction was served on 7 November, 1908.
It was for willful disobedience of this order that the proceedings for contempt were instituted before Judge Adams, who was the successor of Judge Murphy as judge of the Fifteenth Judicial District.
We have carefully examined the findings of fact made by his Honor and the evidence introduced upon the hearing before him, and are of opinion that the findings of fact and the judgment of the court are fully warranted. The judgment is
Affirmed.